05/21/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 18-0671



                                    No. DA 18-0671


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

LEONARD VILLA,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 28, 2020, within which to prepare, serve, and file its response

brief.




RB                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               May 21 2020